Citation Nr: 0822845	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  95-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
left acromioclavicular dislocation, rated as noncompensably 
disabling from September 20, 1993 to July 22, 1998, 10 
percent disabling from July 22, 1998 to March 27, 2000, and 
20 percent disabling beginning on March 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
March 24 to August 24, 1988, in addition to service from 
December 6, 1990, to April 23, 1991, in the Southwest Asia 
Theater of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Thereafter, jurisdiction of the case was 
transferred to the RO in New York, New York.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  For the period prior from September 20, 1993 to July 22, 
1998, the veteran's residuals of a left acromioclavicular 
dislocation were manifested by malunion of the clavicle or 
nonunion without loose movement; there is no evidence of 
nonunion with loose movement, dislocation, or limitation of 
motion of the left arm at shoulder level or midway between 
side and shoulder level.

3.  For the period from July 22, 1998 to March 27, 2000, the 
veteran's residuals of a left acromioclavicular dislocation 
were manifested by malunion of the clavicle or nonunion 
without loose movement; there is no evidence of nonunion with 
loose movement, dislocation, or limitation of motion of the 
left arm at shoulder level or midway between side and 
shoulder level.

4.  For the period beginning on March 27, 2000, the veteran's 
residuals of a left acromioclavicular dislocation were 
manifested by limitation of motion of the left arm at 
shoulder level; there is no evidence of limitation of motion 
of the left arm to 25 degrees from side.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for 
residuals of left acromioclavicular dislocation, for the 
period from September 20, 1993 to July 22, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left acromioclavicular dislocation, from July 22, 1998 to 
March 27, 2000, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

3.  The criteria for a rating in excess of 20 percent for 
left acromioclavicular dislocation, for the period beginning 
on March 27, 2000, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

The Board notes that letters dated in June 2003 and April 
2005 provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The case was last 
readjudicated in September 2007.

Regardless, the decision on appeal in this case was issued 
prior to the enactment of the VCAA.  Therefore, at the time 
of the enactment of the VCAA, VA no longer had any further 
duty to notify the on how to substantiate his left shoulder 
claim claim.  Dingess, 19 Vet. App. at 493.  Moreover, his 
filing a notice of disagreement as to the disability rating 
did not trigger additional section 5103(a) notice.  Rather, 
VA was then required to fulfill its statutory duties under 38 
U.S.C. §§ 5104 and 7105 and regulatory duties under 38 C.F.R. 
§ 3.103.  Such was accomplished with the June 1995 statement 
of the case, and supplemental statements of the case issued 
in March 1996, May 1996, July 2003, and September 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  

In this case, the veteran's claim was substantiated prior to 
the enactment of the VCAA, and was provided with appropriate 
due process following his notice of disagreement.  He was 
subsequently notified of the evidence needed to substantiate 
his appeal for a higher rating, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

For the period from September 20, 1993 to July 22, 1998, the 
veteran's residuals of a left acromioclavicular (AC) 
dislocation are evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under that code, a 
10 percent rating is warranted for malunion of the clavicle 
or scapula.  A 10 percent rating is also warranted for 
nonunion of the clavicle or scapula without loose movement.  
Nonunion with loose movement warrants a 20 percent rating, 
and dislocation of the clavicle or scapula warrants a 20 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the minor arm 
at the shoulder level.  A 30 percent rating is warranted for 
limitation of motion of the minor arm to 25 degrees from 
side.  

The medical evidence for this time period shows that at the 
June 1994 VA examination, there was a slight asymmetry in 
that the left AC joint was slightly more prominent than the 
right AC joint.  There was a solid fusion.  There was no 
hyper-mobility of the AC joint.  On range of motion testing, 
the veteran could flex his left shoulder to 180 degrees.  
Abduction was to 170 degrees, with some discomfort.  
Extension was to 30 degrees.  The veteran was able to cross 
adduct to the opposite shoulder without difficulty.  Muscle 
strength testing around the left shoulder was full.  There 
was no pain on palpation of the bicipital groove, nor of the 
subacromial area.  The veteran also did not experience 
discomfort on palpation of the slightly prominent left AC 
joint  X-ray studies revealed "AC joint separation with 
distal end of the clavicle displaced cephalad.  No other 
bone-joint pathology."  The September 1995 VA examination 
report notes that the veteran had full range of motion in the 
left shoulder.  Also noted was a slight bony prominence in 
the left acromioclavicular joint.  Thus, there is evidence of 
malunion of the clavicle, or nonunion without loose movement, 
which would allow for a 10 percent rating under this code.  

The Board has considered whether the veteran would be 
entitled to a higher rating under any other code during this 
time period, but has found none.  There is no evidence of 
nonunion of the clavicle or scapula with loose movement, nor 
is there evidence of dislocation of the clavicle or scapula.  
There is also no evidence of ankylosis or limitation of 
motion of the left arm at shoulder level or midway between 
side and shoulder level.  The evidence for this time period 
shows essentially full range of motion of the left shoulder.  
Therefore, for this time period, the veteran's residuals of a 
left acromioclavicular dislocation warrant a 10 percent 
rating, but not higher.

For the period beginning on July 22, 1998, but prior to March 
27, 2000, the veteran's residuals of a left acromioclavicular 
dislocation are rated as 10 percent disabling.  The medical 
evidence for this time period shows that at the August 1998 
VA examination, the veteran's left shoulder displayed 
abduction from zero to 120 degrees and forward flexion from 
zero to 165 degrees.  Internal and external rotation were 
noted to be within normal limits.  There was an elevation on 
the distal clavicle and an apparent acromioclavicular 
separation, which was tender to palpation.  There was no 
swelling, erythema or increased temperature at the joint.  
There was no atrophy of the back or upper extremity muscles.  
Rotator cuff strength was 4+/5 and triceps strength was 5/5.  
The diagnosis was status post left shoulder dislocation with 
closed reduction and left acromioclavicular separation.  

After reviewing the evidence, the Board concludes that a 
higher rating during this time period is not warranted.  
There is no evidence of impairment of the humerus, ankylosis, 
nonunion of the clavicle or scapula with loose movement, or 
limitation of motion of the left arm either at shoulder level 
or midway between side and shoulder level.  

For the period beginning on March 27, 2000, the veteran's 
residuals of a left acromioclavicular dislocation are 
evaluated as 20 percent disabling.  The March 27, 2000, VA 
examination report notes that the veteran's left shoulder 
displayed abduction to 90 degrees and flexion to 145 degrees, 
with pain throughout the ranges of motion.  External rotation 
and internal rotation were each to 45 degrees, with pain 
throughout the ranges of motion.  The diagnosis was status-
post remote left acromioclavicular joint separation with 
residual left rotator cuff tendonitis.  There was objective 
evidence of tenderness at the left shoulder superiorly as 
well as objective evidence of weakness.  The examiner noted 
decreased left deltoid motor power secondary to guarding.  

The medical evidence of record for this time period shows 
that the veteran's left shoulder displays greater range of 
motion than that required for a higher rating.  The veteran's 
left arm motion is not limited to 25 degrees from his side.  
At the most recent VA examination in November 2005, the 
veteran had 40 degrees of external rotation, with pain 
beginning at 30 degrees.  Internal rotation was also 40 
degrees.  In addition, flexion was from zero to 70 degrees, 
with pain beginning at 70 degrees.  Abduction was from zero 
to 90 degrees, with pain beginning at 70 degrees on 
repetitive motion.  There was fatigue and pain on repetitive 
use and the veteran is limited in his activities due to his 
shoulder pain.  He has some loss of motion and a general 
increase in discomfort level compared to the previous VA 
examinations; however, there is simply no evidence that the 
veteran's left shoulder, is limited in movement to 25 degrees 
from his side.  In sum, the veteran's shoulder disability 
does not warrant more than the currently assigned 20 percent 
rating under Diagnostic Code 5201.  

The Board has also considered whether the veteran could 
receive a higher rating under any other diagnostic code but 
has found none.  The veteran's shoulder is not ankylosed, and 
he does not have impairment of the humerus such as loss of 
head, nonunion, fibrous union, or recurrent dislocation of 
such.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for his shoulder disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an initial evaluation of 10 percent for 
residuals of left acromioclavicular dislocation, for the 
period from September 20, 1993 to 
July 22, 1998, is granted, subject to the criteria governing 
the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left acromioclavicular dislocation, for the 
period from July 22, 1998 to March 27, 2000, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of left acromioclavicular dislocation, for the 
period beginning on March 27, 2000, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


